Citation Nr: 1019037	
Decision Date: 05/24/10    Archive Date: 06/04/10

DOCKET NO.  08-18 280	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Wichita, Kansas


THE ISSUE

Whether new and material evidence has been presented to 
reopen a claim for service connection for a psychiatric 
disorder, including post-traumatic stress disorder (PTSD) and 
a generalized anxiety disorder.



REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States



ATTORNEY FOR THE BOARD

Evan Deichert, Associate Counsel


INTRODUCTION

The Veteran had active service from November 1964 to May 
1966.

This matter came before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a December 2006 rating decision by 
the Department of Veterans Affairs (VA) Wichita, Kansas 
Regional Office (RO). 

The Board has recharacterized the Veteran's claim as 
entitlement to service connection for a psychiatric disorder.  
In this regard, in February 2009, the Court of Appeals for 
Veterans Claims (Court) has held that when a claimant seeks 
service connection for PTSD, such a claim must be 
"considered a claim for any mental disability that may 
reasonably be encompassed by several factors including: the 
claimant's description of the claim; the symptoms the 
claimant describes, and the information" submitted by the 
claimant or obtained by VA.  Clemons v. Shinseki, 23 Vet. 
App. 1, 5 (2009).  

Here, the evidence reveals that the Veteran has, at various 
times, been diagnosed as having a psychiatric disorder beyond 
the PTSD and generalized anxiety disorder denied by the RO in 
the July 2002 rating decision.  Given the fact that the 
record contains diagnoses other than PTSD and generalized 
anxiety disorder, the Board finds that broadening the scope 
of the Veteran's claim is appropriate.

The issue of entitlement to service connection for a 
psychiatric disorder on the merits is addressed in the REMAND 
portion of the decision below.


FINDINGS OF FACT

1.  An unappealed rating decision dated in July 2002 denied 
service connection for PTSD and generalized anxiety disorder.  

2.  The additional evidence associated with the claims file 
subsequent to the July 2002 rating decision relates to an 
unestablished fact necessary to substantiate the claim and 
raises a reasonable possibility of substantiating the claim 
for service connection for PTSD.


CONCLUSIONS OF LAW

1.  The July 2002 rating decision, which denied service 
connection for PTSD and a generalized anxiety disorder, is 
final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.1103 
(2009).

2.  The evidence received subsequent to the July 2002 rating 
decision is new and material, and the claim for service 
connection for a psychiatric disorder is reopened.  
38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Before addressing the merits of the Veteran's claims on 
appeal, the Board is required to ensure that the VA's "duty 
to notify" and "duty to assist" obligations have been 
satisfied.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 
38 C.F.R. § 3.159 (2009).  The notification obligation in 
this case was accomplished by way of letters from the RO to 
the Veteran dated in December 2004, March 2006 and October 
2006.  See Quartuccio v. Principi, 16 Vet. App. 183 (2002); 
Pelegrini v. Principi, 18 Vet. App. 112 (2004); Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 
444 F. 3d 1328 (Fed. Cir. 2006); Dingess v. Nicholson, 19 
Vet. App. 473 (2006); Kent v. Nicholson, 20 Vet. App. 1 
(2006).  

Here, the Veteran's claim to reopen his claim for service 
connection is being granted.  As the Board is taking an 
action favorable to the Veteran, there can be no possibility 
of prejudice to him.  See, e.g., Bernard v. Brown, 4 Vet. 
App. 384 (1993); VAOPGCPREC 16-92, 57 Fed. Reg. 49,747 
(1992).  An extended discussion of the duties to notify and 
assist with respect to this claim is thus unnecessary.  

Service connection may be granted for a disability resulting 
from a disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. § 1110.  To establish entitlement to 
service connection for PTSD a veteran must provide: medical 
evidence diagnosing PTSD; a link, established by medical 
evidence, between current symptoms of PTSD and an in-service 
stressor; and credible supporting evidence that the claimed 
in-service stressor occurred.  38 C.F.R. § 3.304(f).  

The Veteran first sought service connection for PTSD and 
generalized anxiety disorder in May 1999.  This claim was 
denied in February 2000, as it was found to not be well 
grounded.  The Veteran's case was reviewed following a change 
the law regarding well grounded claims.  The Veteran received 
a letter in June 2002 notifying him of this fact.  After he 
failed to respond, his claim was decided on the evidence of 
record in July 2002.  The Veteran's claim was denied on the 
basis of a lack of any stressor reported by him and because 
of a lack of a diagnosis of PTSD or generalized anxiety 
disorder.  The Veteran did not initiate an appeal of this 
decision and that decision is now final.  38 U.S.C.A. § 7105; 
38 C.F.R. § 20.1103.  

As a general rule, a claim shall be reopened and reviewed if 
new and material evidence is presented or secured with 
respect to a claim that is final.  38 U.S.C.A. § 5108; 
38 C.F.R. § 3.156.  When a veteran seeks to reopen a final 
decision, the first inquiry is whether the evidence presented 
or secured after the last disallowance is "new and material."  

Under 38 C.F.R. § 3.156(a), new evidence means evidence not 
previously submitted to agency decision makers.  Material 
evidence means evidence that, by itself or when considered 
with previous evidence of record, relates to an unestablished 
fact necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened and must raise a 
reasonable possibility of substantiating the claim.  
38 C.F.R. § 3.156(a)

When determining whether a claim should be reopened, the 
credibility of the newly submitted evidence is presumed.  
Justus v. Principi, 3 Vet. App. 510 (1992).  In order for 
evidence to be sufficient to reopen a previously denied 
claim, it must be both new and material.  If the evidence is 
new, but not material, the inquiry ends and the claim cannot 
be reopened.  Smith v. West, 12 Vet. App. 312 (1990).  
Furthermore, "material evidence" could be "some new evidence 
[that] may well contribute to a more complete picture of the 
circumstances surrounding the origin of the veteran's injury 
or disability, even where it will not eventually convince the 
Board to alter its rating decision."  Hodge v. West, 155 F. 
3d 1356, 1363 (Fed. Cir. 1998).  If it is determined that new 
and material evidence has been submitted, the claim must be 
reopened and the VA may then proceed to the merits of the 
claim on the basis of all the evidence of record.

The Veteran sought to reopen his claim in May 2005, though in 
his claim, he mentioned only PTSD and not generalized anxiety 
disorder.  Since the previous denial, two forms of new 
evidence have been associated with the claims file: first, 
records of the Veteran's treatment from VA facilities in 
Kansas; and second, statements from the Veteran himself.

The records of the Veteran's VA treatment do show that he has 
been treated for psychiatric disorders, including PTSD.  An 
October 2004 record, for instance, reflects a diagnosis of 
major depressive disorder, recurrent with psychosis.  That 
same recorded diagnoses of rule out from schizoaffective 
disorder and a bipolar mood disorder.  An April 2005 record 
shows that the Veteran was diagnosed as suffering from PTSD.  
As these diagnoses address one of the reasons for the 
previous final denial (lack of a current disability), these 
records are both new and material.  The April 2005 makes 
reference to a personal assault the Veteran reports occurred 
during service. 

The Veterans own statements have also been associated with 
the claims file.  In a February 2006 letter, the Veteran 
described his stressor as being transferred from one basic 
training class to another.  The Veteran stated that this 
transfer was motivated by his being mistreated in his 
original basic training class.  The Veteran repeated this 
statement in his June 2008 Substantive Appeal.  

Again, this claim was previously denied because the Veteran 
had not submitted a stressor for verification.  These 
statements address this deficit, so they are both new and 
material.

The Board finds that the additional evidence presented since 
the prior decision does raise a reasonable possibility of 
substantiating the claim for service connection for a 
psychiatric disorder, and accordingly concludes that new and 
material evidence has been presented and the claim is 
reopened.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.  


ORDER

New and material evidence having been presented, the 
Veteran's claim for service connection for a psychiatric 
disorder, including PTSD, is reopened.


REMAND

Having reopened the Veteran's claim for service connection 
for a psychiatric disorder, the Board determines that further 
development is needed before the claim may be properly 
adjudicated.

First, the Veteran described his stressor as being threatened 
by a gang during basic training.  A review of his claims file 
shows that he has never been apprised of how a claim for 
service connection for PTSD based on personal assault may be 
substantiated.  The Veteran must receive such notice before 
the case may proceed.  See Gallegos v. Peake, 22 Vet. App. 
329 (2008).  The RO should also provide the Veteran with 
notice of all of the elements of how service connection is 
established, including how VA assigns disability ratings and 
how an effective date is established.  See Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).

The RO should also attempt to obtain more complete service 
personnel records chronicling the Veteran's active service.  
Though a Record of Assignments and an Enlisted Qualification 
Record have been obtained, no records of the Veteran's 
performance ratings have been associated with the claims 
file, records which are relevant to the type of claim filed 
by the Veteran..  Finally, given the various psychiatric 
disorders with which the Veteran has been diagnosed, a VA 
examination is needed to determine the nature and etiology of 
any psychiatric disorders that may be present.   

Therefore, in order to give the Veteran every consideration 
with respect to the present appeal, it is the Board's opinion 
that further development of the case is necessary.  This case 
is being returned to the RO via the Appeals Management Center 
(AMC) in Washington, D.C., and the Veteran will be notified 
when further action on his part is required.  Accordingly, 
this case is REMANDED for the following action:

1.  The RO/AMC should ensure that the 
Veteran has been provided notice 
consistent with the requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) in connection with his current 
claim for service connection for PTSD 
based on a personal assault.  

2.  The RO/AMC should obtain and 
associate with the claims file copies of 
any service performance reports 
pertaining to the Veteran created during 
service.  

3.  After the development requested in 
the first two paragraphs has been 
completed, the RO/AMC should prepare a 
report detailing the nature of any 
stressor which it has determined is 
established by the record.  If no 
stressor has been verified, the RO/AMC 
should so state in its report.  This 
report is then to be added to the claims 
folder.

4.  After completing the above actions 
the Veteran should be afforded a 
psychiatric examination to determine the 
diagnosis of any and all psychiatric 
disorders which may be present.  All 
indicated studies, tests and evaluations 
deemed necessary should be performed.  

Regarding the claim for PTSD, the RO/AMC 
should provide the examiner the summary 
of any stressors described above, and the 
examiner should be requested to only 
consider those stressors for the purpose 
of determining whether exposure to an 
inservice stressor has resulted in the 
current psychiatric symptoms.  The 
examiner should also determine whether 
the diagnostic criteria to support the 
diagnosis of PTSD have been satisfied.  
If the PTSD diagnosis is deemed 
appropriate, the examiner should comment 
upon the link between the current 
symptomatology and one or more of the 
inservice stressors found to be 
established by the RO/AMC.  If the 
Veteran is diagnosed with a psychiatric 
disorder other than PTSD, the examiner 
should provide an opinion as to the 
etiology any diagnosed psychiatric 
disorder and opine whether it is as least 
as likely as not that any psychiatric 
disorder is attributable to the Veteran's 
active service.  In doing so the examiner 
is also requested to comment on the other 
psychiatric diagnoses shown in 
postservice treatment records and offer 
an opinion as to whether it is as least 
as likely as not that any such diagnosis 
is causally or etiologically related to 
service.  

In formulating the opinion, the term "at 
least as likely as not" does not mean 
"within the realm of possibility."  
Rather, it means that the weight of the 
medical evidence both for and against 
causation is so evenly divided that it is 
as medically sound to find in favor of 
causation as it is to find against 
causation.

A clear rationale for all opinions would 
be helpful and a discussion of the facts 
and medical principles involved would be 
of considerable assistance to the Board.  
However, if the requested opinion cannot 
be provided without resort to 
speculation, the examiner should so state 
and explain why an opinion cannot be 
provided without resort to speculation.  

Since it is important "that each 
disability be viewed in relation to its 
history[,]" 38 C.F.R. § 4.1, copies of 
all pertinent records in the Veteran's 
claims file, or, in the alternative, the 
claims file, must be made available to 
the examiner for review in connection 
with the examination.

When the development requested has been completed, the case 
should again be reviewed by the RO on the basis of the 
additional evidence.  If the benefit sought is not granted, 
the Veteran and his representative should be furnished a 
Supplemental Statement of the Case, and be afforded a 
reasonable opportunity to respond before the record is 
returned to the Board for further review.

The purpose of this REMAND is to obtain additional 
development, and the Board does not intimate any opinion as 
to the merits of the case, either favorable or unfavorable, 
at this time.  The Veteran is free to submit any additional 
evidence and/or argument he desires to have considered in 
connection with his current appeal.  Kutscherousky v. West, 
12 Vet. App. 369 (1999).  No action is required of the 
Veteran until he is notified.



______________________________________________
RAYMOND F. FERNER
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


